OMB APPROVAL OMB Number: 3235-0578 Expires: March 31, 2019 Estimated average burden hours per response: UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-1355 The Alger Funds (Exact name of registrant as specified in charter) 360 Park Avenue South, New York, New York 10010 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: October 31 Date of reporting period: July 31, 2017 ITEM 1. Schedule of Investments. - 2 - THE ALGER FUNDS |ALGER CAPITAL APPRECIATION FUND Schedule of Investments July 31, 2017 (Unaudited) COMMON STOCKS—95.3% SHARES VALUE AEROSPACE & DEFENSE—0.4% General Dynamics Corp. 54,154 $ APPAREL ACCESSORIES & LUXURY GOODS—0.7% PVH Corp. 151,927 APPLICATION SOFTWARE—4.3% Adobe Systems, Inc. * 204,825 30,004,814 Autodesk, Inc. * 353,919 39,210,686 salesforce. com, Inc. * 516,827 46,927,892 AUTO PARTS & EQUIPMENT—0.5% Delphi Automotive PLC. 144,942 BIOTECHNOLOGY—5.7% ACADIA Pharmaceuticals, Inc. * 160,848 4,788,445 Alexion Pharmaceuticals, Inc. * 16,109 2,212,410 BioMarin Pharmaceutical, Inc. * 131,700 11,554,041 Celgene Corp. * 402,624 54,519,316 Clovis Oncology, Inc. * 94,663 8,028,369 Exact Sciences Corp. * 354,687 13,761,855 Incyte Corp. * 131,072 17,470,587 Sarepta Therapeutics, Inc. * 105,046 4,052,675 TESARO, Inc. * 33,329 4,254,780 Vertex Pharmaceuticals, Inc. * 220,405 33,461,887 BREWERS—0.4% Molson Coors Brewing Co. , Cl. B 123,158 BROADCASTING—1.6% CBS Corp. , Cl. B 658,068 BUILDING PRODUCTS—0.4% Johnson Controls International PLC. 306,126 CABLE & SATELLITE—2.0% Charter Communications, Inc. , Cl. A* 23,418 9,177,748 Comcast Corporation, Cl. A 1,117,295 45,194,583 CONSTRUCTION MATERIALS—0.2% Vulcan Materials Co. 41,589 CONSUMER FINANCE—0.2% LendingClub Corp. * 1,140,324 DATA PROCESSING & OUTSOURCED SERVICES—3.9% Visa, Inc. , Cl. A 1,059,763 DIVERSIFIED BANKS—0.5% JPMorgan Chase & Co. 159,733 DIVERSIFIED CHEMICALS—0.4% EI Du Pont de Nemours & Co. 118,376 ELECTRICAL COMPONENTS & EQUIPMENT—0.2% Rockwell Automation, Inc. 24,763 FINANCIAL EXCHANGES & DATA—1.9% IntercontinentalExchange Group, Inc. 580,218 38,706,343 S&P Global, Inc. 80,846 12,417,137 - 3 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE FOOD DISTRIBUTORS—0.4% Performance Food Group Co. * 329,628 $ FOOTWEAR—0.2% NIKE, Inc. , Cl. B 112,173 HEALTH CARE EQUIPMENT—2.7% Boston Scientific Corp. * 610,160 16,242,459 Danaher Corp. 250,905 20,446,248 DexCom, Inc. * 132,619 8,833,752 Edwards Lifesciences Corp. * 75,139 8,654,510 Medtronic PLC. 217,983 18,304,033 HEALTH CARE SERVICES—0.1% Envision Healthcare Corp. * 36,371 HOME ENTERTAINMENT SOFTWARE—1.0% Electronic Arts, Inc. * 230,106 HOME IMPROVEMENT RETAIL—1.6% The Home Depot, Inc. 287,686 HOTELS RESORTS & CRUISE LINES—0.1% Marriott International, Inc. , Cl. A 26,299 HOUSEWARES & SPECIALTIES—1.0% Newell Brands, Inc. 486,389 HYPERMARKETS & SUPER CENTERS—0.4% Wal-Mart Stores, Inc. 150,978 INDUSTRIAL CONGLOMERATES—2.9% Honeywell International, Inc. 570,266 INDUSTRIAL GASES—0.9% Air Products & Chemicals, Inc. 161,577 INDUSTRIAL MACHINERY—0.7% Stanley Black & Decker, Inc. 127,940 INTERNET RETAIL—8.2% Amazon. com, Inc. * 181,333 179,117,111 Expedia, Inc. 106,089 16,599,746 NetFlix, Inc. * 141,948 25,786,273 INTERNET SOFTWARE & SERVICES—13.4% Alibaba Group Holding Ltd. #* 430,373 66,686,296 Alphabet, Inc. , Cl. C* 152,530 141,929,165 Altaba, Inc. * 215,480 12,584,032 Facebook, Inc. , Cl. A* 807,971 136,749,092 Match Group, Inc. * 132,696 2,421,702 Palantir Technologies, Inc. , Cl. A* ,@ 153,282 931,955 INVESTMENT BANKING & BROKERAGE—0.9% Morgan Stanley 510,511 IT CONSULTING & OTHER SERVICES—0.7% Cognizant Technology Solutions Corp. , Cl. A 282,397 LEISURE FACILITIES—0.6% Vail Resorts, Inc. 80,741 - 4 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE LIFE SCIENCES TOOLS & SERVICES—0.6% Illumina, Inc. * 95,417 $ MANAGED HEALTH CARE—4.8% Aetna, Inc. 233,446 36,023,052 Cigna Corp. 68,882 11,955,160 Humana, Inc. 62,325 14,409,540 UnitedHealth Group, Inc. 356,864 68,450,084 MOVIES & ENTERTAINMENT—0.8% The Walt Disney Co. 50,804 5,584,883 Time Warner, Inc. 148,759 15,235,897 OIL & GAS EQUIPMENT & SERVICES—0.6% Halliburton Company 350,271 OIL & GAS EXPLORATION & PRODUCTION—1.2% Anadarko Petroleum Corp. 207,829 9,491,550 Pioneer Natural Resources Co. 144,536 23,573,822 OTHER DIVERSIFIED FINANCIAL SERVICES—1.0% Bank of America Corp. 1,122,557 PERSONAL PRODUCTS—0.6% The Estee Lauder Companies, Inc. , Cl. A 153,523 PHARMACEUTICALS—0.9% Allergan PLC. 64,605 16,301,779 Bristol-Myers Squibb Co. 130,262 7,411,908 RAILROADS—0.5% Union Pacific Corp. 142,574 RESTAURANTS—1.2% McDonald's Corp. 203,538 SEMICONDUCTOR EQUIPMENT—0.9% Applied Materials, Inc. 550,623 SEMICONDUCTORS—5.2% Broadcom Ltd. 299,582 73,894,896 Cavium Networks, Inc. * 162,698 10,077,514 Microchip Technology, Inc. 428,628 34,307,385 Micron Technology, Inc. * 570,092 16,030,987 NVIDIA Corp. 39,026 6,342,116 SOFT DRINKS—0.5% PepsiCo, Inc. 125,104 SPECIALTY CHEMICALS—0.4% The Sherwin-Williams Co. 33,732 SYSTEMS SOFTWARE—7.3% Choicestream, Inc. * ,@,(a) 82,955 – Microsoft Corp. 2,242,950 163,062,465 Oracle Corp. 286,649 14,312,385 Red Hat, Inc. * 64,197 6,347,157 - 5 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE SYSTEMS SOFTWARE—(CONT. ) ServiceNow, Inc. * 131,391 $ 14,512,136 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—7.6% Apple, Inc. 1,164,931 173,260,187 Western Digital Corp. 384,314 32,712,808 TOBACCO—0.8% Philip Morris International, Inc. 193,007 TRADING COMPANIES & DISTRIBUTORS—0.8% HD Supply Holdings, Inc. * 453,993 14,750,232 United Rentals, Inc. * 56,759 6,752,051 WIRELESS TELECOMMUNICATION SERVICES—0.5% T-Mobile US, Inc. * 203,182 TOTAL COMMON STOCKS (Cost $1,956,165,909) PREFERRED STOCKS—0.3% SHARES VALUE INTERNET SOFTWARE & SERVICES—0.1% Palantir Technologies, Inc. , Cl. B* ,@ 625,130 3,800,790 Palantir Technologies, Inc. , Cl. D* ,@ 81,445 495,186 PHARMACEUTICALS—0.2% Intarcia Therapeutics, Inc. , Series DD* ,@ 76,682 SYSTEMS SOFTWARE—–% Choicestream, Inc. , Cl. A* ,@,(a) 715,332 – Choicestream, Inc. , Cl. B* ,@,(a) 1,649,956 – – TOTAL PREFERRED STOCKS (Cost $8,711,512) WARRANTS—–% SHARES VALUE SYSTEMS SOFTWARE—–% Choicestream, Inc. , 6/22/26 @,(a) 387,502 – (Cost $387,114) – MASTER LIMITED PARTNERSHIP—1.2% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.2% The Blackstone Group LP. 941,019 (Cost $27,542,334) REAL ESTATE INVESTMENT TRUST—2.0% SHARES VALUE SPECIALIZED—2.0% Crown Castle International Corp. 268,986 27,054,612 Equinix, Inc. 58,411 26,327,590 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $46,771,775) - 6 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) PRINCIPAL CORPORATE BONDS—0.0% AMOUNT VALUE SYSTEMS SOFTWARE—–% Choicestream, Inc. , 11.00%, 8/05/18 @,(a) 387,502 $ – (Cost $388) – Total Investments (Cost $2,039,579,032) (b) 98.8 % Other Assets in Excess of Liabilities 1.2 % NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 7/31/2017 Choicestream, Inc. 03/14/14 $ % $ 0 % Choicestream, Inc. , 11.00%, 8/05/18 08/04/16 % 0 % Choicestream, Inc. , 6/22/26 08/04/16 % 0 % Choicestream, Inc. , Cl. A 12/17/13 % 0 % Choicestream, Inc. , Cl. B 07/10/14 % 0 % Intarcia Therapeutics, Inc. , Series DD 03/27/14 % % Palantir Technologies, Inc. , Cl. A 10/07/14 % % Palantir Technologies, Inc. , Cl. B 10/07/14 % % Palantir Technologies, Inc. , Cl. D 10/14/14 % % Total $ 9,731,465 0.36 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At July 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $2,075,865,824, amounted to $589,638,734 which consisted of aggregate gross unrealized appreciation of $637,966,595 and aggregate gross unrealized depreciation of $48,327,861. See Notes to Financial Statements - 7 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments July 31, 2017 (Unaudited) COMMON STOCKS—97.4% SHARES VALUE AUSTRALIA—1.4% DIVERSIFIED METALS & MINING—1.4% Rio Tinto Ltd. 48,000 $ 2,530,186 (Cost $2,090,449) AUSTRIA—1.4% DIVERSIFIED BANKS—1.4% Erste Group Bank AG 58,000 2,402,541 (Cost $2,003,254) BRAZIL—0.5% DIVERSIFIED BANKS—0.5% Itau Unibanco Holding SA* 70,000 837,831 (Cost $861,351) CANADA—9.7% DIVERSIFIED BANKS—1.9% Royal Bank of Canada 44,000 3,282,355 FOOD RETAIL—1.2% Alimentation Couche-Tard, Inc. 45,000 2,133,782 GOLD—0.3% Agnico Eagle Mines Ltd. 12,700 592,932 INTEGRATED OIL & GAS—0.6% Suncor Energy, Inc. 30,000 978,585 LIFE & HEALTH INSURANCE—2.4% Manulife Financial Corp. 207,000 4,263,523 OIL & GAS EXPLORATION & PRODUCTION—3.3% Canadian Natural Resources Ltd. 30,000 917,469 Encana Corp. 482,000 4,851,700 TOTAL CANADA (Cost $16,815,960) CHINA—11.0% CASINOS & GAMING—0.6% Sands China Ltd. 200,000 926,295 CONSTRUCTION & ENGINEERING—0.6% China State Construction International Holdings Ltd. 680,000 1,097,106 DIVERSIFIED BANKS—1.0% China Construction Bank Corp. 2,170,000 1,801,771 ELECTRICAL COMPONENTS & EQUIPMENT—0.7% Byd Co. , Ltd. 200,000 1,244,787 ELECTRONIC EQUIPMENT & INSTRUMENTS—0.5% Hangzhou Hikvision Digital Technology Co. , Ltd. 200,000 891,071 HEALTH CARE FACILITIES—0.7% China Resources Phoenix Healthcare Holdings Co. , Ltd. * 953,705 1,204,236 INTERNET RETAIL—0.5% JD. com, Inc. #* 20,000 903,400 INTERNET SOFTWARE & SERVICES—6.4% Alibaba Group Holding Ltd. #* 39,000 6,043,050 Tencent Holdings Ltd. 127,500 5,089,000 TOTAL CHINA (Cost $13,770,564) - 8 - THE ALGER FUNDS |ALGER INTERNATIONAL GROWTH FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE DENMARK—0.4% BIOTECHNOLOGY—0.4% Genmab A/S* 3,000 $ 681,731 (Cost $675,637) FRANCE—6.4% APPAREL ACCESSORIES & LUXURY GOODS—0.7% LVMH Moet Hennessy Louis Vuitton SE 5,000 1,255,890 AUTO PARTS & EQUIPMENT—1.1% Valeo SA 28,000 1,938,598 BIOTECHNOLOGY—0.3% DBV Technologies SA#* 12,100 538,934 CONSTRUCTION & ENGINEERING—0.8% SPIE SA* 49,000 1,377,205 DIVERSIFIED BANKS—2.4% BNP Paribas SA 54,000 4,184,590 ELECTRICAL COMPONENTS & EQUIPMENT—1.1% Schneider Electric SE 24,900 1,954,148 TOTAL FRANCE (Cost $10,225,259) GERMANY—13.6% ADVERTISING—1.2% Stroeer SE & Co KGaA 31,600 2,037,182 APPLICATION SOFTWARE—2.0% SAP SE 33,200 3,515,241 AUTOMOBILE MANUFACTURERS—1.0% Bayerische Motoren Werke AG 9,235 848,471 Volkswagen AG 6,000 922,695 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—1.4% KION Group AG 27,600 2,394,841 HEALTH CARE SERVICES—0.6% Fresenius Medical Care AG & Co. 11,700 1,103,269 INDUSTRIAL CONGLOMERATES—1.5% Siemens AG 20,000 2,713,918 INTEGRATED TELECOMMUNICATION SERVICES—1.0% Deutsche Telekom AG 99,000 1,808,529 MULTI-LINE INSURANCE—1.9% Allianz SE 15,391 3,280,576 PHARMACEUTICALS—1.6% Bayer AG 22,200 2,811,759 REAL ESTATE OPERATING COMPANIES—0.8% Aroundtown Property Holdings PLC. 240,000 1,422,185 STEEL—0.6% thyssenkrupp AG 34,000 1,009,806 TOTAL GERMANY (Cost $20,619,790) HONG KONG—3.0% HOUSEHOLD APPLIANCES—0.8% Techtronic Industries Co. , Ltd. 330,000 1,466,278 - 9 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE HONG KONG—(CONT. ) INDUSTRIAL CONGLOMERATES—0.8% CK Hutchison Holdings Ltd. 100,000 $ 1,315,904 LIFE & HEALTH INSURANCE—1.4% AIA Group Ltd. 312,693 2,459,474 TOTAL HONG KONG (Cost $4,551,305) INDIA—2.5% ALUMINUM—0.5% Hindalco Industries Ltd. * 250,000 857,160 DIVERSIFIED BANKS—1.1% HDFC Bank Ltd. 64,727 1,849,878 OIL & GAS REFINING & MARKETING—0.9% Reliance Industries Ltd. * 65,000 1,635,759 TOTAL INDIA (Cost $2,752,682) ITALY—2.2% DIVERSIFIED BANKS—1.1% UniCredit SpA* 100,000 1,965,311 INTERNET RETAIL—1.1% Yoox Net-A-Porter Group SpA* 55,000 1,821,655 TOTAL ITALY (Cost $3,200,868) JAPAN—15.1% AUTOMOBILE MANUFACTURERS—0.7% Subaru Corp. * 31,706 1,144,015 COMMODITY CHEMICALS—0.7% Toray Industries, Inc. 133,706 1,207,520 CONSTRUCTION & ENGINEERING—0.6% Kyudenko Corp. * 30,000 1,131,680 CONSUMER ELECTRONICS—1.5% Sony Corp. 62,000 2,547,574 DIVERSIFIED BANKS—1.6% Mitsubishi UFJ Financial Group, Inc. 436,000 2,766,409 DIVERSIFIED CHEMICALS—0.7% Daicel Corp. 95,900 1,246,689 DIVERSIFIED REAL ESTATE ACTIVITIES—0.8% Mitsui Fudosan Co. , Ltd. 64,550 1,481,639 ELECTRONIC COMPONENTS—0.8% Alps Electric Co. , Ltd. 53,500 1,455,037 ELECTRONIC EQUIPMENT MANUFACTURERS—0.5% Keyence Corp. 1,900 877,757 FOOD RETAIL—1.0% Seven & i Holdings Co. , Ltd. 42,000 1,693,027 GENERAL MERCHANDISE STORES—0.7% Don Quijote Holdings Co. , Ltd. 33,000 1,198,685 HOMEBUILDING—0.7% Haseko Corp. 98,900 1,238,459 HUMAN RESOURCE & EMPLOYMENT SERVICES—0.8% Persol Holdings Co. , Ltd. 75,000 1,422,179 - 10 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE JAPAN—(CONT. ) INDUSTRIAL MACHINERY—1.5% DMG Mori Co. , Ltd. * 80,000 $ 1,327,271 FANUC Corp. 6,400 1,308,689 LIFE & HEALTH INSURANCE—0.9% T&D Holdings, Inc. * 110,000 1,622,915 OIL & GAS REFINING & MARKETING—0.5% Nippon Gas Co. , Ltd. 30,000 941,664 WIRELESS TELECOMMUNICATION SERVICES—1.1% SoftBank Group Corp. 24,000 1,934,605 TOTAL JAPAN (Cost $24,859,666) NETHERLANDS—2.0% DIVERSIFIED BANKS—0.9% ING Groep NV 89,035 1,663,445 SEMICONDUCTOR EQUIPMENT—1.1% ASML Holding NV# 12,800 1,924,224 TOTAL NETHERLANDS (Cost $2,716,956) NORWAY—1.1% DIVERSIFIED BANKS—0.5% Skandiabanken ASA (a) 81,000 911,618 PACKAGED FOODS & MEATS—0.6% Leroy Seafood Group ASA 165,000 957,610 TOTAL NORWAY (Cost $1,621,758) RUSSIA—0.4% FOOD RETAIL—0.4% X5 Retail Group NV*,(b) 20,000 773,600 (Cost $650,901) SOUTH KOREA—4.7% DIVERSIFIED METALS & MINING—0.7% POSCO* 4,000 1,194,331 ELECTRONIC EQUIPMENT MANUFACTURERS—0.8% SFA Engineering Corp. * 40,600 1,360,923 SEMICONDUCTORS—1.3% SK Hynix, Inc. 40,000 2,349,867 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—1.9% Samsung Electronics Co. , Ltd. 1,560 3,352,143 TOTAL SOUTH KOREA (Cost $6,541,206) SPAIN—0.8% ELECTRIC UTILITIES—0.8% Iberdrola SA 180,000 1,418,869 (Cost $1,264,763) SWEDEN—2.6% BUILDING PRODUCTS—0.5% Assa Abloy AB, Cl. B 42,000 899,697 - 11 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE SWEDEN—(CONT. ) DIVERSIFIED BANKS—1.1% Nordea Bank AB* 148,000 $ 1,867,308 ELECTRONIC MANUFACTURING SERVICES—0.3% HMS Networks AB 32,073 470,704 HOUSEHOLD PRODUCTS—0.7% Essity AB* 43,000 1,246,693 TOTAL SWEDEN (Cost $4,062,236) SWITZERLAND—5.6% DIVERSIFIED CAPITAL MARKETS—3.0% Credit Suisse Group AG 120,000 1,845,080 UBS Group AG 197,000 3,426,809 INDUSTRIAL MACHINERY—0.8% Interroll Holding AG* 1,000 1,311,679 PACKAGED FOODS & MEATS—1.8% Nestle SA 38,000 3,208,392 TOTAL SWITZERLAND (Cost $9,294,836) TAIWAN—2.9% ELECTRONIC COMPONENTS—0.4% Largan Precision Co. , Ltd. * 4,000 729,378 ENVIRONMENTAL & FACILITIES SERVICES—0.4% Sunny Friend Environmental Technology Co. , Ltd. 160,000 812,643 SEMICONDUCTORS—2.1% Taiwan Semiconductor Manufacturing Co. , Ltd. * 514,100 3,631,839 TOTAL TAIWAN (Cost $3,432,249) UNITED KINGDOM—6.8% ASSET MANAGEMENT & CUSTODY BANKS—1.0% Man Group PLC. 840,000 1,773,483 DIVERSIFIED SUPPORT SERVICES—0.5% Babcock International Group PLC. 80,000 891,241 HOUSEHOLD PRODUCTS—0.9% Reckitt Benckiser Group PLC. 16,000 1,555,756 INDUSTRIAL CONGLOMERATES—0.7% Smiths Group PLC. 62,000 1,255,897 IT CONSULTING & OTHER SERVICES—0.8% Keywords Studios PLC. * 90,904 1,354,211 PHARMACEUTICALS—1.8% GlaxoSmithKline PLC. 87,104 1,734,108 Shire PLC. 24,000 1,341,760 TRADING COMPANIES & DISTRIBUTORS—1.1% Ashtead Group PLC. 90,000 1,933,735 TOTAL UNITED KINGDOM (Cost $11,273,510) - 12 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE UNITED STATES—3.3% BUILDING PRODUCTS—0.3% Johnson Controls International PLC. 15,000 $ 584,250 HEALTH CARE EQUIPMENT—0.8% Medtronic PLC. 16,000 1,343,520 SEMICONDUCTORS—2.2% Broadcom Ltd. 15,600 3,847,896 TOTAL UNITED STATES (Cost $4,783,611) TOTAL COMMON STOCKS (Cost $148,068,811) Total Investments (Cost $148,068,811) (c) 97.4 % 170,681,130 Other Assets in Excess of Liabilities 2.6 % 4,582,672 NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. (a) Global Depositary Receipts. (b) Pursuant to Securities and Exchange Commission Rule 144A, these securities may be sold prior to their maturity only to qualified institutional buyers. These securities are however deemed to be liquid and represent 0.5% of the net assets of the Portfolio. (c) At July 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $148,974,634, amounted to $21,706,496 which consisted of aggregate gross unrealized appreciation of $27,715,859 and aggregate gross unrealized depreciation of $6,009,363. See Notes to Financial Statements - 13 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments July 31, 2017 (Unaudited) COMMON STOCKS—91.7% SHARES VALUE AEROSPACE & DEFENSE—0.7% HEICO Corp. 16,583 $ APPAREL ACCESSORIES & LUXURY GOODS—1.7% Hanesbrands, Inc. 38,841 890,235 PVH Corp. 18,182 2,168,931 APPAREL RETAIL—0.9% Burlington Stores, Inc. * 9,478 824,870 Ross Stores, Inc. 15,415 852,758 APPLICATION SOFTWARE—3.8% Autodesk, Inc. * 28,743 3,184,437 Mobileye NV* 28,244 1,787,845 PTC, Inc. * 12,195 673,042 Splunk, Inc. * 18,292 1,097,703 ASSET MANAGEMENT & CUSTODY BANKS—1.0% WisdomTree Investments, Inc. 169,767 AUTO PARTS & EQUIPMENT—1.9% Delphi Automotive PLC. 17,738 1,603,870 WABCO Holdings, Inc. * 13,091 1,800,929 AUTOMOTIVE RETAIL—0.3% O'Reilly Automotive, Inc. * 2,415 BIOTECHNOLOGY—7.9% Alexion Pharmaceuticals, Inc. * 7,198 988,573 BioMarin Pharmaceutical, Inc. * 17,158 1,505,271 Bluebird Bio, Inc. * 13,469 1,269,453 Clovis Oncology, Inc. * 23,020 1,952,326 Exact Sciences Corp. * 30,143 1,169,549 Exelixis, Inc. * 26,856 728,066 Incyte Corp. * 14,400 1,919,376 Sarepta Therapeutics, Inc. * 26,929 1,038,921 TESARO, Inc. * 9,588 1,224,004 Vertex Pharmaceuticals, Inc. * 14,319 2,173,911 BROADCASTING—0.8% CBS Corp. , Cl. B 22,950 BUILDING PRODUCTS—1.9% Fortune Brands Home & Security, Inc. 32,873 2,158,770 Johnson Controls International PLC. 29,083 1,132,783 CASINOS & GAMING—1.1% MGM Resorts International 26,330 867,047 Wynn Resorts Ltd. 8,303 1,073,910 COMMUNICATIONS EQUIPMENT—1.5% Lumentum Holdings, Inc. * 17,048 1,067,205 - 14 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE COMMUNICATIONS EQUIPMENT—(CONT. ) Palo Alto Networks, Inc. * 11,712 $ 1,543,407 CONSTRUCTION MATERIALS—0.9% Vulcan Materials Co. 12,699 CONSUMER FINANCE—0.4% LendingClub Corp. * 143,989 DATA PROCESSING & OUTSOURCED SERVICES—3.9% Fiserv, Inc. * 24,047 3,090,039 FleetCor Technologies, Inc. * 4,807 730,952 Total System Services, Inc. 23,332 1,480,649 WNS Holdings Ltd. #* 46,847 1,618,564 ELECTRICAL COMPONENTS & EQUIPMENT—1.6% AMETEK, Inc. 15,459 951,965 Rockwell Automation, Inc. 11,586 1,912,038 ELECTRONIC COMPONENTS—0.7% Universal Display Corp. 10,061 ELECTRONIC EQUIPMENT & INSTRUMENTS—1.0% Cognex Corp. 5,113 486,042 Trimble, Inc. * 34,286 1,283,325 FERTILIZERS & AGRICULTURAL CHEMICALS—0.7% FMC Corporation 15,217 FINANCIAL EXCHANGES & DATA—3.2% IntercontinentalExchange Group, Inc. 32,859 2,192,024 MarketAxess Holdings, Inc. 8,909 1,807,547 S&P Global, Inc. 10,953 1,682,271 FOOD DISTRIBUTORS—1.2% Performance Food Group Co. * 71,806 GENERAL MERCHANDISE STORES—0.8% Dollar Tree, Inc. * 21,024 HEALTH CARE EQUIPMENT—5.9% ABIOMED, Inc. * 15,369 2,275,995 DexCom, Inc. * 15,498 1,032,321 Edwards Lifesciences Corp. * 17,210 1,982,248 IDEXX Laboratories, Inc. * 13,243 2,204,430 Insulet Corp. * 34,332 1,727,243 Masimo Corp. * 13,485 1,275,681 HEALTH CARE SUPPLIES—1.0% Align Technology, Inc. * 10,874 HEALTH CARE TECHNOLOGY—1.7% Agilent Technologies, Inc. 17,583 1,051,287 Cotiviti Holdings, Inc. * 15,015 646,396 Medidata Solutions, Inc. * 17,554 1,348,323 - 15 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE HOME ENTERTAINMENT SOFTWARE—1.7% Electronic Arts, Inc. * 18,395 $ 2,147,432 Take-Two Interactive Software, Inc. * 11,685 928,724 HOME FURNISHINGS—0.8% Mohawk Industries, Inc. * 5,400 HOTELS RESORTS & CRUISE LINES—2.3% Extended Stay America, Inc. 103,055 2,037,397 Norwegian Cruise Line Holdings Ltd. * 35,782 1,970,515 HOUSEHOLD PRODUCTS—1.0% Church & Dwight Co. , Inc. 34,319 HOUSEWARES & SPECIALTIES—0.6% Newell Brands, Inc. 20,629 INDUSTRIAL CONGLOMERATES—1.2% Roper Technologies, Inc. 9,142 INDUSTRIAL GASES—1.1% Air Products & Chemicals, Inc. 13,655 INDUSTRIAL MACHINERY—2.8% Fortive Corp. 34,201 2,214,173 Stanley Black & Decker, Inc. 14,816 2,084,463 Welbilt, Inc. * 37,003 721,188 INTERNET RETAIL—1.3% Expedia, Inc. 14,408 INTERNET SOFTWARE & SERVICES—2.4% LogMeIn, Inc. 13,480 1,569,746 Match Group, Inc. * 93,848 1,712,726 Palantir Technologies, Inc. , Cl. A* ,@ 16,376 99,566 Yelp, Inc. * 25,216 820,277 IT CONSULTING & OTHER SERVICES—2.7% DXC Technology Co. 14,796 1,159,711 EPAM Systems, Inc. * 18,143 1,559,028 Gartner, Inc. * 16,492 2,116,253 LEISURE FACILITIES—1.3% Vail Resorts, Inc. 11,338 LEISURE PRODUCTS—0.7% Coach, Inc. 27,489 LIFE SCIENCES TOOLS & SERVICES—1.8% Illumina, Inc. * 12,232 2,126,533 Mettler-Toledo International, Inc. * 1,929 1,105,472 MANAGED HEALTH CARE—0.9% WellCare Health Plans, Inc. * 9,207 METAL & GLASS CONTAINERS—0.9% Ball Corp. 37,525 - 16 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE OIL & GAS EXPLORATION & PRODUCTION—1.3% Encana Corp. 77,397 $ 778,614 Parsley Energy, Inc. , Cl. A* 18,645 545,925 Pioneer Natural Resources Co. 5,757 938,967 PACKAGED FOODS & MEATS—1.1% Pinnacle Foods, Inc. 14,704 873,123 TreeHouse Foods, Inc. * 11,820 1,002,691 PAPER PACKAGING—0.5% International Paper Co. * 16,336 PHARMACEUTICALS—2.2% Aerie Pharmaceuticals, Inc. * 32,154 1,745,962 Zoetis, Inc. 34,497 2,156,753 PROPERTY & CASUALTY INSURANCE—0.5% The Progressive Corp. 19,666 RAILROADS—0.6% Kansas City Southern 9,819 REGIONAL BANKS—1.7% Citizens Financial Group, Inc. 23,317 817,960 Regions Financial Corp. 149,868 2,188,073 SEMICONDUCTOR EQUIPMENT—1.7% Lam Research Corp. 18,710 SEMICONDUCTORS—4.9% Broadcom Ltd. 12,116 2,988,532 Cavium Networks, Inc. * 35,221 2,181,589 Microchip Technology, Inc. 22,408 1,793,536 Skyworks Solutions, Inc. 16,118 1,690,295 SPECIALTY STORES—0.5% Ulta Beauty, Inc. * 3,313 SYSTEMS SOFTWARE—3.5% Proofpoint, Inc. * 17,946 1,529,717 Red Hat, Inc. * 24,750 2,447,032 ServiceNow, Inc. * 19,991 2,208,006 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—1.4% Western Digital Corp. 29,350 TRADING COMPANIES & DISTRIBUTORS—1.4% HD Supply Holdings, Inc. * 35,053 1,138,872 United Rentals, Inc. * 10,985 1,306,776 TRUCKING—0.4% Old Dominion Freight Line, Inc. 7,703 TOTAL COMMON STOCKS (Cost $140,288,569) - 17 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) PREFERRED STOCKS—0.7% SHARES VALUE BIOTECHNOLOGY—0.5% Prosetta Biosciences, Inc. , Series D* ,@,(a) 219,610 $ INTERNET SOFTWARE & SERVICES—0.2% Palantir Technologies, Inc. , Cl. B* ,@ 66,787 406,065 Palantir Technologies, Inc. , Cl. D* ,@ 8,701 52,902 TOTAL PREFERRED STOCKS (Cost $1,486,720) RIGHTS—0.8% SHARES VALUE BIOTECHNOLOGY—0.8% Tolero Pharmaceuticals, Inc. , CDR @,(a) 590,059 (Cost $315,502) REAL ESTATE INVESTMENT TRUST—3.6% SHARES VALUE HEALTH CARE—0.4% Omega Healthcare Investors, Inc. 22,865 SPECIALIZED—3.2% Crown Castle International Corp. 9,176 922,922 CyrusOne, Inc. 26,967 1,610,200 Lamar Advertising Co. , Cl. A 21,883 1,544,283 SBA Communications Corp. , Cl. A* 11,355 1,561,880 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $6,097,138) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 314,956 (Cost $314,956) Total Investments (Cost $148,502,885) (b) 97.0 % Other Assets in Excess of Liabilities 3.0 % NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. - 18 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 7/31/2017 JS Kred SPV I, LLC. 06/26/15 $ % $ % Palantir Technologies, Inc. , Cl. A 10/07/14 % % Palantir Technologies, Inc. , Cl. B 10/07/14 % % Palantir Technologies, Inc. , Cl. D 10/14/14 % % Prosetta Biosciences, Inc. , Series D 02/06/15 % % Tolero Pharmaceuticals, Inc. , CDR 01/11/17 % % Total $ 3,114,712 1.76 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At July 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $148,562,615, amounted to $23,538,628 which consisted of aggregate gross unrealized appreciation of $26,041,227 and aggregate gross unrealized depreciation of $2,502,599. See Notes to Financial Statements - 19 - THE ALGER FUNDS | ALGER SMID CAP GROWTH FUND Schedule of Investments July 31, 2017 (Unaudited) COMMON STOCKS—92.6% SHARES VALUE AEROSPACE & DEFENSE—2.6% HEICO Corp. 52,899 $ AIR FREIGHT & LOGISTICS—2.5% XPO Logistics, Inc. * 68,208 APPAREL ACCESSORIES & LUXURY GOODS—1.4% Canada Goose Holdings, Inc. * 123,508 APPAREL RETAIL—0.7% Francesca's Holdings Corp. * 111,101 APPLICATION SOFTWARE—14.3% Ebix, Inc. 77,482 4,474,586 Everbridge, Inc. * 160,025 3,784,591 Globant SA* 51,873 2,384,602 HubSpot, Inc. * 34,967 2,529,862 Paylocity Holding Corp. * 108,988 4,955,684 RealPage, Inc. * 18,706 724,858 Ultimate Software Group, Inc. * 21,570 4,868,565 ASSET MANAGEMENT & CUSTODY BANKS—1.0% Financial Engines, Inc. 14,467 556,256 Virtus Investment Partners, Inc. 9,023 1,062,909 BIOTECHNOLOGY—9.4% ACADIA Pharmaceuticals, Inc. * 132,021 3,930,265 Portola Pharmaceuticals, Inc. * 93,818 5,788,571 Puma Biotechnology, Inc. * 29,191 2,774,604 Ultragenyx Pharmaceutical, Inc. * 46,768 3,101,654 CONSUMER ELECTRONICS—0.6% GoPro, Inc. * 125,867 EDUCATION SERVICES—3.2% Chegg, Inc. * 376,150 ELECTRONIC MANUFACTURING SERVICES—2.5% IPG Photonics Corp. * 26,984 GENERAL MERCHANDISE STORES—1.9% Ollie's Bargain Outlet Holdings, Inc. * 70,933 HEALTH CARE EQUIPMENT—3.1% Insulet Corp. * 102,385 HEALTH CARE FACILITIES—1.5% US Physical Therapy, Inc. 39,349 HEALTH CARE SERVICES—0.9% Diplomat Pharmacy, Inc. * 94,265 HEALTH CARE TECHNOLOGY—2.3% Cotiviti Holdings, Inc. * 87,780 HUMAN RESOURCE & EMPLOYMENT SERVICES—2.7% WageWorks, Inc. * 67,214 INDUSTRIAL MACHINERY—4.3% Middleby Corp. * 49,167 6,425,144 Proto Labs, Inc. * 9,129 674,633 - 20 - THE ALGER FUNDS | ALGER SMID CAP GROWTH FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE INTERNET RETAIL—3.8% Wayfair, Inc. , Cl. A* 83,097 $ INTERNET SOFTWARE & SERVICES—10.5% 2U, Inc. * 31,787 1,644,977 GTT Communications, Inc. * 103,062 3,148,544 Palantir Technologies, Inc. , Cl. A* ,@ 81,310 494,365 Shutterstock, Inc. * 2,802 118,076 SPS Commerce, Inc. * 5,218 301,600 Stamps. com, Inc. * 48,899 7,241,942 The Trade Desk, Inc. , Cl. A* 81,211 4,329,359 IT CONSULTING & OTHER SERVICES—2.0% EPAM Systems, Inc. * 39,256 LEISURE FACILITIES—1.7% Planet Fitness, Inc. , Cl. A 127,277 PHARMACEUTICALS—0.6% Aerie Pharmaceuticals, Inc. * 17,238 REAL ESTATE SERVICES—4.4% FirstService Corp. 112,439 REGIONAL BANKS—3.9% Independent Bank Group, Inc. 41,205 2,486,722 Signature Bank* 28,988 4,017,157 RESTAURANTS—0.7% Chuy's Holdings, Inc. * 48,527 SEMICONDUCTORS—3.8% Impinj, Inc. * 5,624 276,364 MACOM Technology Solutions Holdings, Inc. * 98,775 5,980,826 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—1.2% Electronics For Imaging, Inc. * 41,438 2,013,058 Stratasys Ltd. * 2,233 53,570 THRIFTS & MORTGAGE FINANCE—2.6% BofI Holding, Inc. * 153,978 TRADING COMPANIES & DISTRIBUTORS—2.5% H&E Equipment Services, Inc. 42,870 967,576 SiteOne Landscape Supply, Inc. * 59,070 3,101,175 TOTAL COMMON STOCKS (Cost $130,701,532) PREFERRED STOCKS—3.6% SHARES VALUE BIOTECHNOLOGY—0.5% Prosetta Biosciences, Inc. , Series D* ,@,(a) 231,474 INTERNET SOFTWARE & SERVICES—1.4% Palantir Technologies, Inc. , Cl. B* ,@ 331,607 2,016,171 Palantir Technologies, Inc. , Cl. D* ,@ 43,203 262,674 - 21 - THE ALGER FUNDS | ALGER SMID CAP GROWTH FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) PREFERRED STOCKS—(CONT. ) SHARES VALUE PHARMACEUTICALS—1.7% Intarcia Therapeutics, Inc. , Series DD* ,@ 49,317 $ TOTAL PREFERRED STOCKS (Cost $5,114,017) RIGHTS—0.1% SHARES VALUE BIOTECHNOLOGY—0.1% Dyax Corp. * ,@ 37,550 (Cost $1) Total Investments (Cost $135,815,550) (b) 96.3 % Other Assets in Excess of Liabilities 3.7 % NET ASSETS 100.0 % $ * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 7/31/2017 Dyax Corp. 05/07/15 $ 0 0 % $ % Dyax Corp. 05/15/15 0 0 % $ % Dyax Corp. 06/18/15 0 0 % $ % Dyax Corp. 06/26/15 0 0 % $ % Intarcia Therapeutics, Inc. , Series DD 03/27/14 % % Palantir Technologies, Inc. , Cl. A 10/07/14 % % Palantir Technologies, Inc. , Cl. B 10/07/14 % % Palantir Technologies, Inc. , Cl. D 10/14/14 % % Prosetta Biosciences, Inc. , Series D 02/06/15 % % Total $ 6,658,155 4.02 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At July 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $142,574,388, amounted to $16,633,181 which consisted of aggregate gross unrealized appreciation of $26,778,037 and aggregate gross unrealized depreciation of $10,144,856. See Notes to Financial Statements - 22 - THE ALGER FUNDS | ALGER SMALL CAP GROWTH FUND Schedule of Investments July 31, 2017 (Unaudited) COMMON STOCKS—96.8% SHARES VALUE AEROSPACE & DEFENSE—1.4% Hexcel Corp. 36,897 $ APPAREL RETAIL—0.7% Burlington Stores, Inc. * 10,920 APPLICATION SOFTWARE—13.3% ACI Worldwide, Inc. * 101,461 2,350,851 Blackbaud, Inc. 40,898 3,776,521 Ellie Mae, Inc. * 11,521 1,004,862 Everbridge, Inc. * 27,084 640,537 Guidewire Software, Inc. * 26,163 1,887,922 HubSpot, Inc. * 21,438 1,551,039 Manhattan Associates, Inc. * 43,165 1,907,893 Paycom Software, Inc. * 13,586 952,243 Tyler Technologies, Inc. * 21,601 3,711,268 ASSET MANAGEMENT & CUSTODY BANKS—2.1% WisdomTree Investments, Inc. 272,830 BIOTECHNOLOGY—5.4% ACADIA Pharmaceuticals, Inc. * 43,948 1,308,332 Bluebird Bio, Inc. * 4,216 397,358 Clovis Oncology, Inc. * 11,531 977,944 Halozyme Therapeutics, Inc. * 51,042 647,212 Incyte Corp. * 6,064 808,271 Ironwood Pharmaceuticals, Inc. * 30,125 534,719 Sarepta Therapeutics, Inc. * 13,688 528,083 TESARO, Inc. * 9,526 1,216,089 Ultragenyx Pharmaceutical, Inc. * 12,869 853,472 BREWERS—0.6% Craft Brew Alliance, Inc. * 42,368 BUILDING PRODUCTS—1.8% Masonite International Corp. * 31,525 COMMUNICATIONS EQUIPMENT—1.4% NetScout Systems, Inc. * 52,671 CONSUMER FINANCE—1.9% LendingClub Corp. * 495,519 ELECTRONIC COMPONENTS—2.1% Dolby Laboratories Inc. , Cl. A 27,658 1,431,301 Universal Display Corp. 11,755 1,417,653 ELECTRONIC EQUIPMENT & INSTRUMENTS—5.4% Cognex Corp. 57,327 5,449,505 FLIR Systems, Inc. 45,623 1,702,650 FINANCIAL EXCHANGES & DATA—0.6% MarketAxess Holdings, Inc. 4,185 FOOD DISTRIBUTORS—1.6% Performance Food Group Co. * 71,730 - 23 - THE ALGER FUNDS | ALGER SMALL CAP GROWTH FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE HEALTH CARE EQUIPMENT—10.6% Abaxis, Inc. 45,061 $ 2,117,867 ABIOMED, Inc. * 19,874 2,943,141 Cantel Medical Corp. 47,896 3,553,883 Cardiovascular Systems, Inc. * 25,444 802,758 DexCom, Inc. * 16,919 1,126,975 Inogen, Inc. * 24,056 2,270,405 Insulet Corp. * 26,330 1,324,662 HEALTH CARE SUPPLIES—6.2% Meridian Bioscience, Inc. 63,459 859,870 Neogen Corp. * 56,778 3,739,967 Quidel Corp. * 114,877 3,674,915 HEALTH CARE TECHNOLOGY—9.2% Medidata Solutions, Inc. * 60,900 4,677,729 Quality Systems, Inc. * 82,749 1,415,008 Veeva Systems, Inc. , Cl. A* 58,318 3,718,356 Vocera Communications, Inc. * 89,531 2,441,510 HOME ENTERTAINMENT SOFTWARE—2.5% Take-Two Interactive Software, Inc. * 41,322 HUMAN RESOURCE & EMPLOYMENT SERVICES—2.3% WageWorks, Inc. * 47,755 INDUSTRIAL MACHINERY—2.4% DMC Global, Inc. 29,564 410,939 Sun Hydraulics Corp. 67,855 2,806,483 INTERNET SOFTWARE & SERVICES—4.6% Cornerstone OnDemand, Inc. * 37,515 1,512,230 NIC, Inc. 54,029 877,971 Q2 Holdings, Inc. * 36,341 1,413,665 Shopify, Inc. , Cl. A* 15,031 1,388,414 SPS Commerce, Inc. * 16,393 947,515 IT CONSULTING & OTHER SERVICES—1.2% InterXion Holding NV* 33,466 LEISURE FACILITIES—0.9% Planet Fitness, Inc. , Cl. A 52,869 LEISURE PRODUCTS—0.3% Vista Outdoor, Inc. * 14,453 LIFE SCIENCES TOOLS & SERVICES—3.9% Bio-Techne Corp. 31,568 3,659,047 PRA Health Sciences, Inc. * 21,335 1,587,324 MANAGED HEALTH CARE—0.8% HealthEquity, Inc. * 23,788 MOVIES & ENTERTAINMENT—1.5% Lions Gate Entertainment Corp. , Cl. A* 21,534 633,100 - 24 - THE ALGER FUNDS | ALGER SMALL CAP GROWTH FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE MOVIES & ENTERTAINMENT—(CONT. ) Lions Gate Entertainment Corp. , Cl. B* 21,534 $ 592,400 Live Nation Entertainment, Inc. * 19,623 731,349 OIL & GAS EQUIPMENT & SERVICES—0.7% RPC, Inc. 43,747 OIL & GAS EXPLORATION & PRODUCTION—0.4% Parsley Energy, Inc. , Cl. A* 19,498 PERSONAL PRODUCTS—0.7% elf Beauty, Inc. * 36,951 PHARMACEUTICALS—1.3% Aerie Pharmaceuticals, Inc. * 31,679 RESTAURANTS—1.9% Shake Shack, Inc. , Cl. A* 45,030 1,486,440 Wingstop, Inc. 35,951 1,078,890 SEMICONDUCTORS—2.2% Cavium Networks, Inc. * 21,259 1,316,783 Microsemi Corp. * 31,717 1,651,821 SPECIALTY CHEMICALS—2.3% Balchem Corp. 31,950 2,479,320 Flotek Industries, Inc. * 64,794 545,565 SPECIALTY STORES—0.4% Five Below, Inc. * 12,094 SYSTEMS SOFTWARE—2.2% Proofpoint, Inc. * 35,089 TOTAL COMMON STOCKS (Cost $96,740,214) PREFERRED STOCKS—0.1% SHARES VALUE BIOTECHNOLOGY—0.1% Prosetta Biosciences, Inc. , Series D* ,@,(a) 50,688 (Cost $228,096) RIGHTS—0.3% SHARES VALUE BIOTECHNOLOGY—0.3% Dyax Corp. * ,@ 9,700 27,548 Neuralstem, Inc. , 1/8/2019* ,@ 5,997 – Tolero Pharmaceuticals, Inc. , CDR @,(a) 174,782 403,362 TOTAL RIGHTS (Cost $94,483) REAL ESTATE INVESTMENT TRUST—1.0% SHARES VALUE SPECIALIZED—1.0% CyrusOne, Inc. 22,660 (Cost $762,426) - 25 - THE ALGER FUNDS | ALGER SMALL CAP GROWTH FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) SPECIAL PURPOSE VEHICLE—0.3% SHARES VALUE CONSUMER FINANCE—0.3% JS Kred SPV I, LLC. @ 290,078 $ (Cost $290,078) Total Investments (Cost $98,115,297) (b) 98.5 % Other Assets in Excess of Liabilities 1.5 % NET ASSETS 100.0 % $ - 26 - THE ALGER FUNDS | ALGER SMALL CAP GROWTH FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 7/31/2017 Dyax Corp. 05/01/15 $ 0 % $ % Dyax Corp. 08/14/15 $ 0 % % JS Kred SPV I, LLC. 06/26/15 % % Neuralstem, Inc. 01/03/14 0 % 0 0 % Prosetta Biosciences, Inc. , Series D 02/06/15 % % Tolero Pharmaceuticals, Inc. , CDR 01/11/17 % % Total $ 953,501 0.71 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At July 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $99,310,451, amounted to $32,291,114 which consisted of aggregate gross unrealized appreciation of $36,404,996 and aggregate gross unrealized depreciation of $4,113,882. See Notes to Financial Statements - 27 - THE ALGER FUNDS | ALGER SMALL CAP FOCUS FUND Schedule of Investments July 31, 2017 (Unaudited) COMMON STOCKS—99.4% SHARES VALUE APPLICATION SOFTWARE—20.6% ACI Worldwide, Inc. * 584,815 $ 13,550,163 ANSYS, Inc. * 61,985 8,030,157 Blackbaud, Inc. 161,609 14,922,975 Ellie Mae, Inc. * 83,104 7,248,331 Guidewire Software, Inc. * 164,555 11,874,289 HubSpot, Inc. * 70,693 5,114,639 Manhattan Associates, Inc. * 109,109 4,822,618 Paycom Software, Inc. * 122,676 8,598,361 PROS Holdings, Inc. * 261,850 7,549,135 Tyler Technologies, Inc. * 100,725 17,305,562 ASSET MANAGEMENT & CUSTODY BANKS—2.3% WisdomTree Investments, Inc. 1,049,057 BIOTECHNOLOGY—6.2% Clovis Oncology, Inc. * 107,061 9,079,844 Incyte Corp. * 82,769 11,032,280 Ironwood Pharmaceuticals, Inc. * 326,012 5,786,713 TESARO, Inc. * 31,529 4,024,992 COMMUNICATIONS EQUIPMENT—1.1% NetScout Systems, Inc. * 148,811 CONSUMER FINANCE—1.5% LendingClub Corp. * 1,438,091 ELECTRONIC COMPONENTS—1.7% Universal Display Corp. 67,978 ELECTRONIC EQUIPMENT & INSTRUMENTS—3.8% Cognex Corp. 194,674 FINANCIAL EXCHANGES & DATA—2.0% MarketAxess Holdings, Inc. 46,908 HEALTH CARE EQUIPMENT—14.4% Abaxis, Inc. 175,148 8,231,956 ABIOMED, Inc. * 54,703 8,100,967 Cantel Medical Corp. 206,481 15,320,890 Cardiovascular Systems, Inc. * 225,910 7,127,460 Heska Corp. * 75,503 8,270,599 Inogen, Inc. * 102,792 9,701,509 Insulet Corp. * 255,319 12,845,099 HEALTH CARE SUPPLIES—6.3% Meridian Bioscience, Inc. 349,446 4,734,993 Neogen Corp. * 192,992 12,712,383 Quidel Corp. * 404,254 12,932,086 HEALTH CARE TECHNOLOGY—10.3% Medidata Solutions, Inc. * 252,355 19,383,388 Veeva Systems, Inc. , Cl. A* 310,594 19,803,473 Vocera Communications, Inc. * 390,325 10,644,163 - 28 - THE ALGER FUNDS | ALGER SMALL CAP FOCUS FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE HUMAN RESOURCE & EMPLOYMENT SERVICES—3.0% WageWorks, Inc. * 224,272 $ INDUSTRIAL MACHINERY—4.4% DMC Global, Inc. 293,154 4,074,841 Proto Labs, Inc. * 103,382 7,639,930 Sun Hydraulics Corp. 234,776 9,710,335 INTERNET SOFTWARE & SERVICES—8.5% Cornerstone OnDemand, Inc. * 180,625 7,280,994 NIC, Inc. 386,399 6,278,984 Shopify, Inc. , Cl. A* 141,773 13,095,572 SPS Commerce, Inc. * 106,599 6,161,422 Stamps. com, Inc. * 54,519 8,074,264 LIFE SCIENCES TOOLS & SERVICES—2.3% Bio-Techne Corp. 94,740 MANAGED HEALTH CARE—1.9% HealthEquity, Inc. * 198,315 PERSONAL PRODUCTS—1.5% elf Beauty, Inc. * 274,854 RESTAURANTS—1.2% Wingstop, Inc. 188,030 SEMICONDUCTORS—1.9% Cavium Networks, Inc. * 149,172 SPECIALTY CHEMICALS—1.7% Balchem Corp. 103,740 SYSTEMS SOFTWARE—2.8% Proofpoint, Inc. * 158,992 TOTAL COMMON STOCKS (Cost $410,310,501) RIGHTS—0.0% SHARES VALUE BIOTECHNOLOGY—0.0% Tolero Pharmaceuticals, Inc. , CDR @,(a) 11,905 (Cost $6,436) Total Investments (Cost $410,316,937) (b) 99.4 % Other Assets in Excess of Liabilities 0.6 % NET ASSETS 100.0 % $ * Non-income producing security. - 29 - THE ALGER FUNDS | ALGER SMALL CAP FOCUS FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 7/31/2017 Tolero Pharmaceuticals, Inc. , CDR 01/11/17 $ % $ % Total $ 27,474 0.01 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At July 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $411,365,902, amounted to $67,484,014 which consisted of aggregate gross unrealized appreciation of $76,518,314 and aggregate gross unrealized depreciation of $9,034,300. See Notes to Financial Statements - 30 - THE ALGER FUNDS | ALGER HEALTH SCIENCES FUND Schedule of Investments July 31, 2017 (Unaudited) COMMON STOCKS—91.1% SHARES VALUE BIOTECHNOLOGY—36.6% ACADIA Pharmaceuticals, Inc. * 22,000 $ 654,940 Agenus, Inc. * 66,000 293,040 Alexion Pharmaceuticals, Inc. * 25,000 3,433,500 Amicus Therapeutics, Inc. * 110,000 1,424,500 Axovant Sciences Ltd* 11,500 263,580 Bavarian Nordic A/S* 7,950 520,372 Bellicum Pharmaceuticals, Inc. * 48,000 507,840 Biogen, Inc. * 5,500 1,592,745 BioMarin Pharmaceutical, Inc. * 41,500 3,640,795 Bioverativ, Inc. * 19,000 1,177,430 Bluebird Bio, Inc. * 22,500 2,120,625 Blueprint Medicines Corp. * 5,000 261,650 Calithera Biosciences, Inc. * 23,000 351,900 Celgene Corp. * 25,000 3,385,250 Clovis Oncology, Inc. * 32,247 2,734,868 Curis, Inc. * 45,000 87,750 CytomX Therapeutics, Inc. * 11,000 148,390 Exact Sciences Corp. * 41,000 1,590,800 Exelixis, Inc. * 29,000 786,190 Five Prime Therapeutics, Inc. * 15,000 422,100 Flexion Therapeutics, Inc. * 10,000 228,000 Genmab A/S* 7,500 1,704,327 Halozyme Therapeutics, Inc. * 160,000 2,028,800 Ignyta, Inc. * 32,000 304,000 Incyte Corp. * 36,500 4,865,085 Kite Pharma, Inc. * 16,000 1,734,560 Ra Pharmaceuticals, Inc. * 33,000 485,430 Radius Health, Inc. * 12,000 528,360 Regeneron Pharmaceuticals, Inc. * 6,000 2,949,720 Repligen Corp* 36,000 1,449,720 Sage Therapeutics, Inc. * 9,009 718,468 Sarepta Therapeutics, Inc. * 70,000 2,700,600 Spark Therapeutics, Inc. * 21,000 1,491,000 TESARO, Inc. * 15,500 1,978,730 Vertex Pharmaceuticals, Inc. * 39,000 5,920,980 HEALTH CARE DISTRIBUTORS—0.3% AmerisourceBergen Corp. , Cl. A 3,500 328,370 PetIQ, Inc. * 3,000 69,840 HEALTH CARE EQUIPMENT—15.2% ABIOMED, Inc. * 28,500 4,220,565 Baxter International, Inc. 26,000 1,572,480 Boston Scientific Corp. * 26,000 692,120 DexCom, Inc. * 23,000 1,532,030 Edwards Lifesciences Corp. * 20,000 2,303,600 Glaukos Corp. * 21,000 843,780 Heska Corp. * 2,000 219,080 - 31 - THE ALGER FUNDS | ALGER HEALTH SCIENCES FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE HEALTH CARE EQUIPMENT—(CONT. ) IDEXX Laboratories, Inc. * 20,000 $ 3,329,200 Insulet Corp. * 35,000 1,760,850 Intuitive Surgical, Inc. * 1,600 1,501,216 Masimo Corp. * 15,500 1,466,300 Obalon Therapeutics, Inc. * 46,795 397,757 Stryker Corp. 19,000 2,794,900 HEALTH CARE FACILITIES—0.4% Surgery Partners, Inc. * 28,000 HEALTH CARE SERVICES—1.0% BioTelemetry, Inc. * 12,000 410,400 Tivity Health, Inc. * 26,530 1,051,915 HEALTH CARE SUPPLIES—3.3% Align Technology, Inc. * 17,500 2,926,525 Merit Medical Systems Inc. * 16,000 656,000 West Pharmaceutical Services, Inc. 15,000 1,330,500 HEALTH CARE TECHNOLOGY—3.0% Agilent Technologies, Inc. 30,000 1,793,700 Cotiviti Holdings, Inc. * 7,000 301,350 Medidata Solutions, Inc. * 10,500 806,505 Veeva Systems, Inc. , Cl. A* 25,000 1,594,000 LIFE SCIENCES TOOLS & SERVICES—4.3% Charles River Laboratories International, Inc. * 3,500 343,700 Illumina, Inc. * 15,500 2,694,675 Mettler-Toledo International, Inc. * 3,400 1,948,472 NanoString Technologies, Inc. * 45,000 684,450 PRA Health Sciences, Inc. * 6,500 483,600 QIAGEN N. V. 9,000 295,560 MANAGED HEALTH CARE—10.2% Aetna, Inc. 14,000 2,160,340 Cigna Corp. 13,000 2,256,280 Humana, Inc. 12,500 2,890,000 UnitedHealth Group, Inc. 33,500 6,425,635 WellCare Health Plans, Inc. * 8,000 1,415,920 PHARMACEUTICALS—16.8% AbbVie, Inc. 25,000 1,747,750 Aerie Pharmaceuticals, Inc. * 40,000 2,172,000 Allergan PLC. 8,000 2,018,640 AstraZeneca PLC. # 15,000 452,700 Bristol-Myers Squibb Co. 80,000 4,552,000 Dermira, Inc. * 36,000 991,080 Eli Lilly & Co. 10,000 826,600 Emmaus Life Sciences, Inc. * ,@ 479,063 3,724,140 - 32 - THE ALGER FUNDS | ALGER HEALTH SCIENCES FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE PHARMACEUTICALS—(CONT. ) GW Pharmaceuticals PLC. #* 6,500 $ 726,570 Intra-Cellular Therapies, Inc. * 13,000 150,410 Johnson & Johnson 23,000 3,052,560 Merck & Co. , Inc. 13,000 830,440 Novo Nordisk A/S# 26,000 1,102,400 Prothena Corp. , PLC. * 1,500 92,640 Supernus Pharmaceuticals, Inc. * 16,500 667,425 Zoetis, Inc. 30,000 1,875,600 TOTAL COMMON STOCKS (Cost $106,285,607) PREFERRED STOCKS—2.6% SHARES VALUE BIOTECHNOLOGY—2.3% Prosetta Biosciences, Inc. , Series D* ,@,(a) 897,366 PHARMACEUTICALS—0.3% Intarcia Therapeutics, Inc. , Series DD* ,@ 7,546 TOTAL PREFERRED STOCKS (Cost $4,282,562) RIGHTS—4.0% SHARES VALUE BIOTECHNOLOGY—3.1% Dyax Corp. * ,@ 21,800 61,912 Neuralstem, Inc. , 1/8/2019* ,@ 26,472 – Tolero Pharmaceuticals, Inc. , CDR @,(a) 1,956,996 4,516,355 PHARMACEUTICALS—0.9% Emmaus Life Sciences, Inc. , 9/11/2018* ,@ 320,000 TOTAL RIGHTS (Cost $1,044,373) Total Investments (Cost $111,612,542) (b) 97.7 % Other Assets in Excess of Liabilities 2.3 % NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. - 33 - THE ALGER FUNDS | ALGER HEALTH SCIENCES FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 7/31/2017 Dyax Corp. 04/01/15 $ 0 % $ % Dyax Corp. 10/15/15 0 % % Emmaus Life Sciences, Inc. 09/09/13 % % Emmaus Life Sciences, Inc. 06/06/14 % . 83 % Emmaus Life Sciences, Inc. , Rights 09/09/13 0 % % Intarcia Therapeutics, Inc. , Series DD 03/27/14 % % Neuralstem, Inc. 01/03/14 0 0 % 0 % Prosetta Biosciences, Inc. , Series D 02/06/15 % % Tolero Pharmaceuticals, Inc. , CDR 01/11/17 % % Total $ 13,532,164 9.09 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At July 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $112,946,614, amounted to $32,387,825 which consisted of aggregate gross unrealized appreciation of $36,966,631 and aggregate gross unrealized depreciation of $4,578,806. See Notes to Financial Statements - 34 - THE ALGER FUNDS | ALGER GROWTH & INCOME FUND Schedule of Investments July 31, 2017 (Unaudited) COMMON STOCKS—91.2% SHARES VALUE AEROSPACE & DEFENSE—3.4% General Dynamics Corp. 7,556 $ 1,483,469 The Boeing Co. 10,004 2,425,570 AIR FREIGHT & LOGISTICS—0.4% United Parcel Service, Inc. , Cl. B 4,399 AIRPORT SERVICES—0.5% Macquarie Infrastructure Corp. 8,137 APPAREL RETAIL—0.6% The Gap, Inc. 26,419 ASSET MANAGEMENT & CUSTODY BANKS—1.6% BlackRock, Inc. 4,284 AUTO PARTS & EQUIPMENT—0.8% Delphi Automotive PLC. 10,328 BIOTECHNOLOGY—1.3% Amgen, Inc. 4,100 715,491 Gilead Sciences, Inc. 9,700 738,073 BREWERS—0.6% Molson Coors Brewing Co. , Cl. B 7,489 BUILDING PRODUCTS—1.1% Johnson Controls International PLC. 31,280 CABLE & SATELLITE—2.4% Comcast Corporation, Cl. A 66,582 COMMUNICATIONS EQUIPMENT—1.2% Cisco Systems, Inc. 43,199 CONSUMER ELECTRONICS—0.5% Garmin Ltd. 11,100 CONSUMER FINANCE—0.5% Discover Financial Services 9,386 DIVERSIFIED BANKS—4.8% JPMorgan Chase & Co. 42,602 3,910,863 Wells Fargo & Co. 28,454 1,534,809 DIVERSIFIED CHEMICALS—1.0% The Dow Chemical Co. * 17,320 DRUG RETAIL—1.5% CVS Caremark Corp. 15,600 1,246,908 Walgreens Boots Alliance, Inc. 6,100 492,087 ELECTRICAL COMPONENTS & EQUIPMENT—0.6% Eaton Corp. , PLC. 9,500 FINANCIAL EXCHANGES & DATA—1.5% CME Group, Inc. 13,763 HEALTH CARE EQUIPMENT—0.9% Becton Dickinson and Co. 5,100 HOME IMPROVEMENT RETAIL—2.0% The Home Depot, Inc. 15,200 - 35 - THE ALGER FUNDS | ALGER GROWTH & INCOME FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE HOTELS RESORTS & CRUISE LINES—1.5% Extended Stay America, Inc. 37,604 $ 743,431 Royal Caribbean Cruises Ltd. 8,400 949,788 HOUSEHOLD PRODUCTS—1.5% The Procter & Gamble Co. 18,860 HYPERMARKETS & SUPER CENTERS—0.8% Wal-Mart Stores, Inc. 11,700 INDUSTRIAL CONGLOMERATES—3.8% General Electric Co. 68,347 1,750,366 Honeywell International, Inc. 19,156 2,607,515 INDUSTRIAL GASES—0.6% Air Products & Chemicals, Inc. 4,609 INTEGRATED OIL & GAS—3.3% Exxon Mobil Corp. 33,028 2,643,561 TOTAL SA# 23,119 1,171,440 INTEGRATED TELECOMMUNICATION SERVICES—3.0% AT&T, Inc. 30,300 1,181,700 Verizon Communications, Inc. 45,395 2,197,118 INTERNET RETAIL—0.6% Amazon. com, Inc. * 640 INTERNET SOFTWARE & SERVICES—4.9% Alphabet, Inc. , Cl. A* 2,005 1,895,727 Alphabet, Inc. , Cl. C* 2,010 1,870,305 Facebook, Inc. , Cl. A* 10,900 1,844,825 INVESTMENT BANKING & BROKERAGE—2.2% Morgan Stanley 54,020 LEISURE FACILITIES—0.5% Six Flags Entertainment Corp. 10,410 LEISURE PRODUCTS—1.0% Coach, Inc. 16,537 779,554 Mattel, Inc. 17,300 346,346 MANAGED HEALTH CARE—3.1% Aetna, Inc. 11,549 1,782,126 UnitedHealth Group, Inc. 8,912 1,709,411 MOVIES & ENTERTAINMENT—0.9% Time Warner, Inc. 10,000 MULTI-LINE INSURANCE—0.8% Hartford Financial Services Group, Inc. 16,900 MULTI-UTILITIES—0.8% Sempra Energy 7,991 OIL & GAS EQUIPMENT & SERVICES—0.7% Halliburton Company 19,500 - 36 - THE ALGER FUNDS | ALGER GROWTH & INCOME FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE OIL & GAS EXPLORATION & PRODUCTION—0.7% ConocoPhillips 17,676 $ OTHER DIVERSIFIED FINANCIAL SERVICES—1.5% Bank of America Corp. 69,555 PACKAGED FOODS & MEATS—0.7% The Kraft Heinz Co. 8,600 PHARMACEUTICALS—8.3% Bristol-Myers Squibb Co. 28,880 1,643,272 Eli Lilly & Co. 20,500 1,694,530 GlaxoSmithKline PLC. # 21,339 864,656 Johnson & Johnson 20,000 2,654,400 Pfizer, Inc. 62,024 2,056,716 Roche Holding AG# 17,055 540,695 RAILROADS—0.7% CSX Corp. 17,130 RESTAURANTS—1.9% Darden Restaurants, Inc. 8,100 679,428 McDonald's Corp. 9,800 1,520,372 SEMICONDUCTOR EQUIPMENT—1.1% Kla-Tencor Corp. 13,444 SEMICONDUCTORS—4.2% Broadcom Ltd. 10,900 2,688,594 Intel Corp. 42,000 1,489,740 QUALCOMM, Inc. 12,100 643,599 SOFT DRINKS—2.9% PepsiCo, Inc. 20,247 2,361,003 The Coca-Cola Co. 20,700 948,888 SYSTEMS SOFTWARE—4.2% Choicestream, Inc. * ,@,(a) 5,064 – Microsoft Corp. 66,604 4,842,111 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—5.6% Apple, Inc. 33,935 5,047,152 Western Digital Corp. 15,758 1,341,321 TOBACCO—2.2% Altria Group, Inc. 39,079 TOTAL COMMON STOCKS (Cost $63,164,736) CONVERTIBLE PREFERRED STOCKS—0.6% SHARES VALUE PHARMACEUTICALS—0.6% Allergan PLC. , 5.50%, 3/1/2018* 770 (Cost $770,000) - 37 - THE ALGER FUNDS | ALGER GROWTH & INCOME FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) PREFERRED STOCKS—–% SHARES VALUE SYSTEMS SOFTWARE—–% Choicestream, Inc. , Cl. A* ,@,(a) 43,672 $ – Choicestream, Inc. , Cl. B* ,@,(a) 89,234 – – TOTAL PREFERRED STOCKS (Cost $88,465) – WARRANTS—–% SHARES VALUE SYSTEMS SOFTWARE—–% Choicestream, Inc. , 6/22/26 @,(a) 15,285 – (Cost $15,269) – MASTER LIMITED PARTNERSHIP—1.9% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.5% The Blackstone Group LP. 50,400 OIL & GAS STORAGE & TRANSPORTATION—0.4% Cheniere Energy Partners LP. 16,300 TOTAL MASTER LIMITED PARTNERSHIP (Cost $1,679,617) REAL ESTATE INVESTMENT TRUST—3.1% SHARES VALUE HEALTH CARE—0.7% Welltower, Inc. 11,100 MORTGAGE—0.6% Blackstone Mortgage Trust, Inc. , Cl. A 22,200 SPECIALIZED—1.8% Crown Castle International Corp. 11,257 1,132,229 Lamar Advertising Co. , Cl. A 12,600 889,182 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $2,848,793) PRINCIPAL CORPORATE BONDS—0.0% AMOUNT VALUE SYSTEMS SOFTWARE—–% Choicestream, Inc. , 11.00%, 8/05/18 @,(a) 15,285 – (Cost $15) – Total Investments (Cost $68,566,895) (b) 96.8 % Other Assets in Excess of Liabilities 3.2 % NET ASSETS 100.0 % $ - 38 - THE ALGER FUNDS | ALGER GROWTH & INCOME FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) * Non-income producing security. # American Depositary Receipts. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 7/31/2017 Choicestream, Inc. 03/14/14 $ % $ 0 % Choicestream, Inc. , 11.00%, 8/05/18 08/04/16 15 % 0 % Choicestream, Inc. , 6/22/26 08/04/16 % 0 % Choicestream, Inc. , Cl. A 12/17/13 % 0 % Choicestream, Inc. , Cl. B 07/10/14 % 0 % Total $ 0 0.00 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At July 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $68,296,148, amounted to $42,125,161 which consisted of aggregate gross unrealized appreciation of $43,422,998 and aggregate gross unrealized depreciation of $1,297,837. See Notes to Financial Statements - 39 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1 — General: The Alger Funds (the “Trust”) is a diversified, open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Trust qualifies as an investment company as defined in the Financial Accounting Standards Board Accounting Standards Codification 946-Financial Services – Investment Companies. The Trust operates as a series company currently offering an unlimited number of shares of beneficial interest in eight funds — Alger Capital Appreciation Fund, Alger International Growth Fund, Alger Mid Cap Growth Fund, Alger SMid Cap Growth Fund, Alger Small Cap Growth Fund, Alger Growth Opportunities Fund, Alger Health Sciences Fund and Alger Growth & Income Fund (collectively, the “Funds” or individually, each a “Fund”). The Alger Capital Appreciation Fund, Alger International Growth Fund, Alger Mid Cap Growth Fund, Alger SMid Cap Growth Fund, Alger Small Cap Growth Fund, Alger Growth Opportunities Fund and Alger Health Sciences Fund normally invest primarily in equity securities and each has an investment objective of long-term capital appreciation. The Alger Growth & Income Fund also invests primarily in equity securities but has an investment objective of both capital appreciation and current income. Each Fund offers one or more of the following share classes: Class A, B, C, I and Z. Class A shares are generally subject to an initial sales charge while Class B and C shares are generally subject to a deferred sales charge. Class B shares will automatically convert to Class A shares eight years after the end of the calendar month in which the order to purchase was accepted. The conversion is completed without the imposition of any sales charges or other fees. Class I and Z shares are sold to institutional investors without an initial or deferred sales charge. Each class has identical rights to assets and earnings, except that each share class bears the pro rata allocation of the fund’s expense other than a class expense (not including advisory or custodial fees or other expenses related to the management of the fund’s assets) to a share class. NOTE 2 — Significant Accounting Policies: (a) Investment Valuation: The Funds value their financial instruments at fair value using independent dealers or pricing services under policies approved by the Board of Trustees. Investments are valued on each day the New York Stock Exchange (the “NYSE”) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern Standard Time). Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. The industry classifications of the Funds’ investments, as presented in the accompanying Schedules of Investments, represent Management’s belief as to the most meaningful presentation of the classification of such investments. For Fund compliance purposes, the Funds’ industry classifications refer to any one or more of the industry sub-classifications - 40 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) used by one or more widely recognized market indexes or rating group indexes, with the primary source being Global Industry Classification Standard (GICS). Debt securities generally trade in the over-the-counter market. Debt securities with remaining maturities of more than sixty days at the time of acquisition are valued on the basis of last available bid prices or current market quotations provided by dealers or pricing services. In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Debt securities with a remaining maturity of sixty days or less are valued at amortized cost which approximates market value. Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board of Trustees. Securities in which the Funds invest may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the closing foreign prices to reflect what the investment manager, pursuant to policies established by the Board of Trustees, believes to be the fair value of these securities as of the close of the NYSE. The Funds may also fair value securities in other situations, for example, when a particular foreign market is closed but the Fund is open. Financial Accounting Standards Board Accounting Standards Codification 820 – Fair Value Measurements and Disclosures (“ASC 820”) defines fair value as the price that the Funds would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Funds. Unobservable inputs are inputs that reflect the Funds’ own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) - 41 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) The Funds’ valuation techniques are generally consistent with either the market or the income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, discount rates, and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a company’s financial statements and from industry studies, market data, and market indicators such as benchmarks and indices. Because of the inherent uncertainty and often limited markets for restricted securities, the values may significantly differ from the values if there was an active market. Valuation processes are determined by a Valuation Committee (“Committee”) established by the Trust’s Board of Trustees (“Board”) and comprised of representatives of the Trust’s investment advisor. The Committee reports its fair valuation determinations to the Board which is responsible for approving valuation policy and procedures. While the Committee meets on an as-needed basis, the Committee formally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Funds’ pricing vendor, and variances between transactional prices and previous mark-to-markets. The Funds will record a change to a security’s fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1 and 2 are recognized at the end of the reporting period, and transfers into and out of Level 3 are recognized during the reporting period. (b) Cash and Cash Equivalents: Cash and cash equivalents include U.S. dollars, foreign cash and overnight time deposits. NOTE 3 — Fair Value Measurements: The following is a summary of the inputs used as of July 31, 2017 in valuing the Funds’ investments carried at fair value on a recurring basis. Based upon the nature, characteristics, and risks associated with their investments, the Funds have determined that presenting them by security type and sector is appropriate. - 42 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Capital Appreciation Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 497,883,906 $ 497,883,906 — — Consumer Staples 84,840,081 84,840,081 — — Energy 47,930,873 47,930,873 — — Financials 122,587,453 122,587,453 — — Health Care 399,777,551 399,777,551 — — Industrials 158,448,490 158,448,490 — — Information Technology 1,198,652,113 — 931,955 Materials 49,197,092 49,197,092 — — Telecommunication Services 12,528,202 12,528,202 — — TOTAL COMMON STOCKS $ $ — $ CORPORATE BONDS Information Technology — MASTER LIMITED PARTNERSHIP Financials 31,477,085 31,477,085 — — PREFERRED STOCKS Health Care 4,503,534 — — 4,503,534 Information Technology 4,295,976 — — 4,295,976 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Real Estate 53,382,202 53,382,202 — — WARRANTS Information Technology — TOTAL INVESTMENTS IN SECURITIES $ 2,665,504,558 $ 2,655,773,093 — $ Alger International Growth Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 18,249,197 $ 903,400 $ 17,345,797 — Consumer Staples 11,568,860 4,154,075 7,414,785 — Energy 9,325,177 6,747,754 2,577,423 — Financials 43,686,554 8,383,709 35,302,845 — Health Care 10,759,319 1,882,454 8,876,865 — Industrials 24,976,870 1,895,929 23,080,941 — Information Technology 36,892,341 13,640,085 23,252,256 — Materials 8,638,624 592,932 8,045,692 — Real Estate 1,422,185 — 1,422,185 — Telecommunication Services 3,743,134 — 3,743,134 — Utilities 1,418,869 — 1,418,869 — TOTAL COMMON STOCKS $ $ $ — TOTAL INVESTMENTS IN SECURITIES $ $ $ — - 43 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Mid Cap Growth Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 25,013,340 $ 25,013,340 — — Consumer Staples 5,774,746 5,774,746 — — Energy 2,263,506 2,263,506 — — Financials 12,117,125 12,117,125 — — Health Care 38,096,100 38,096,100 — — Industrials 20,631,900 20,631,900 — — Information Technology 51,690,506 51,590,940 — 99,566 Materials 7,137,283 7,137,283 — — TOTAL COMMON STOCKS $ $ — $ PREFERRED STOCKS Health Care 836,714 — — 836,714 Information Technology 458,967 — — 458,967 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Real Estate 6,361,591 6,361,591 — — RIGHTS Health Care 1,361,738 — — 1,361,738 SPECIAL PURPOSE VEHICLE Financials 357,727 — — 357,727 TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger SMid Cap Focus Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 23,223,965 $ 23,223,965 — — Financials 12,414,411 12,414,411 — — Health Care 29,439,942 29,439,942 — — Industrials 23,902,357 23,902,357 — — Information Technology 56,817,535 56,323,170 — 494,365 Real Estate 7,245,569 7,245,569 — — TOTAL COMMON STOCKS $ $ — $ PREFERRED STOCKS Health Care 3,778,303 — — 3,778,303 Information Technology 2,278,845 — — 2,278,845 TOTAL PREFERRED STOCKS $ — — $ RIGHTS Health Care 106,642 — — 106,642 TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 44 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Small Cap Growth Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 7,588,540 $ 7,588,540 — — Consumer Staples 3,744,711 3,744,711 — — Energy 1,476,901 1,476,901 — — Financials 6,209,721 6,209,721 — — Health Care 49,996,223 49,996,223 — — Industrials 10,666,983 10,666,983 — — Information Technology 46,587,070 46,587,070 — — Materials 3,024,885 3,024,885 — — TOTAL COMMON STOCKS $ $ — — PREFERRED STOCKS Health Care 193,121 — — 193,121 REAL ESTATE INVESTMENT TRUST Real Estate 1,353,029 1,353,029 — — RIGHTS Health Care 430,910 — — 430,910 SPECIAL PURPOSE VEHICLE Financials 329,471 — — 329,471 TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger Small Cap Focus Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 5,642,780 $ 5,642,780 — — Consumer Staples 6,973,046 6,973,046 — — Financials 27,760,440 27,760,440 — — Health Care 199,810,817 199,810,817 — — Industrials 36,047,640 36,047,640 — — Information Technology 194,537,495 194,537,495 — — Materials 8,050,224 8,050,224 — — TOTAL COMMON STOCKS $ $ — — RIGHTS Health Care 27,474 — — 27,474 TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 45 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Health Sciences Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Health Care $ 135,526,415 $ 129,577,576 $ 2,224,699 $ 3,724,140 PREFERRED STOCKS Health Care 3,862,141 — — 3,862,141 RIGHTS Health Care 5,945,883 — — 5,945,883 TOTAL INVESTMENTS IN SECURITIES $ Alger Growth & Income Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 14,355,009 $ 14,355,009 — — Consumer Staples 11,655,124 11,655,124 — — Energy 5,444,541 5,444,541 — — Financials 14,673,233 14,673,233 — — Health Care 15,426,510 15,426,510 — — Industrials 12,175,877 12,175,877 — — Information Technology 24,267,301 24,267,301 — — Materials 1,767,806 1,767,806 — — Telecommunication Services 3,378,818 3,378,818 — — Utilities 903,063 903,063 — — TOTAL COMMON STOCKS $ $ — — CONVERTIBLE PREFERRED STOCKS Health Care 688,388 688,388 — — CORPORATE BONDS Information Technology — MASTER LIMITED PARTNERSHIP Energy 478,405 478,405 — — Financials 1,685,880 1,685,880 — — TOTAL MASTER LIMITED PARTNERSHIP $ $ — — PREFERRED STOCKS Information Technology — REAL ESTATE INVESTMENT TRUST Financials 685,314 685,314 — — Real Estate 2,836,040 2,836,040 — — TOTAL REAL ESTATE INVESTMENT TRUST $ $ — — WARRANTS Information Technology — TOTAL INVESTMENTS IN SECURITIES $ $ — — - 46 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Fund Common Stocks Opening balance at November 1, 2016 $ 1,172,607 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (240,652 ) Purchases and sales – Purchases – Sales – Closing balance at July 31, 2017 931,955 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ (240,652 ) Alger Capital Appreciation Fund Corporate Bonds Opening balance at November 1, 2016 $ 387,502 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (387,502 ) Purchases and sales – Purchases – Sales – Closing balance at July 31, 2017 0 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ (387,502 ) Alger Capital Appreciation Fund Preferred Stocks Opening balance at November 1, 2016 $ 10,752,714 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (1,953,204 ) Purchases and sales – Purchases – Sales – Closing balance at July 31, 2017 8,799,510 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ (1,953,204 ) - 47 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Fund Warrants Opening balance at November 1, 2016 $ 379,752 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (379,752 ) Purchases and sales – Purchases – Sales – Closing balance at July 31, 2017 0 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ (379,752 ) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Fund Common Stocks Opening balance at November 1, 2016 $ 125,276 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (25,710 ) Purchases and sales – Purchases – Sales – Closing balance at July 31, 2017 99,566 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ (25,710 ) - 48 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Fund Preferred Stocks Opening balance at November 1, 2016 $ 2,103,258 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments 3,292,351 Included in net unrealized gain (loss) on investments 261,923 Purchases and sales – Purchases – Sales (4,361,851 ) Closing balance at July 31, 2017 1,295,681 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ 3,554,274 Alger Mid Cap Growth Fund Rights Opening balance at November 1, 2016 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 1,046,236 Purchases and sales – Purchases 315,502 Sales – Closing balance at July 31, 2017 1,361,738 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ 1,046,236 Special Purpose Alger Mid Cap Growth Fund Vehicle Opening balance at November 1, 2016 $ 327,271 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 30,456 Purchases and sales – Purchases – Sales – Closing balance at July 31, 2017 357,727 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ 30,456 - 49 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Small Cap Growth Fund Preferred Stocks Opening balance at November 1, 2016 $ 396,005 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments 971,747 Included in net unrealized gain (loss) on investments 117,397 Purchases and sales – Purchases – Sales (1,292,028 ) Closing balance at July 31, 2017 193,121 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ 1,089,144 Alger Small Cap Growth Fund Rights Opening balance at November 1, 2016 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 336,427 Purchases and sales – Purchases 94,483 Sales – Closing balance at July 31, 2017 430,910 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ 336,427 - 50 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Special Purpose Alger Small Cap Growth Fund Vehicle Opening balance at November 1, 2016 $ 301,420 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 28,051 Purchases and sales – Purchases – Sales – Closing balance at July 31, 2017 329,471 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ 28,051 FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Small Cap Focus Fund Preferred Stocks Opening balance at November 1, 2016 $ 56,319 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments 82,330 Included in net unrealized gain (loss) on investments (9,920 ) Purchases and sales – Purchases – Sales (128,729 ) Closing balance at July 31, 2017 0 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ 72,410 - 51 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Small Cap Focus Fund Rights Opening balance at November 1, 2016 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 21,038 Purchases and sales – Purchases 6,436 Sales – Closing balance at July 31, 2017 27,474 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ 21,038 FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Health Sciences Fund Common Stocks Opening balance at November 1, 2016 $ 143,719 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 3,580,421 Purchases and sales – Purchases – Sales – Closing balance at July 31, 2017 3,724,140 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ 3,580,421 - 52 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Health Sciences Fund Preferred Stocks Opening balance at November 1, 2016 $ 6,250,448 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments 10,958,392 Included in net unrealized gain (loss) on investments 1,197,906 Purchases and sales – Purchases – Sales (14,544,605 ) Closing balance at July 31, 2017 3,862,141 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ 12,156,298 Alger Health Sciences Fund Rights Opening balance at November 1, 2016 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 5,588,486 Purchases and sales – Purchases 357,397 Sales – Closing balance at July 31, 2017 5,945,883 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ 5,588,486 - 53 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Growth & Income Fund Common Stocks Opening balance at November 1, 2016 $ 14,979 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (14,979 ) Purchases and sales – Purchases – Sales – Closing balance at July 31, 2017 0 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ (14,979 ) Alger Growth & Income Fund Corporate Bonds Opening balance at November 1, 2016 $ 15,285 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (15,285 ) Purchases and sales – Purchases – Sales – Closing balance at July 31, 2017 0 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ (15,285 ) Alger Growth & Income Fund Preferred Stocks Opening balance at November 1, 2016 $ 52,648 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (52,648 ) Purchases and sales – Purchases – Sales – Closing balance at July 31, 2017 0 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ (52,648 ) - 54 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Growth & Income Fund Warrants Opening balance at November 1, 2016 $ 14,979 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (14,979 ) Purchases and sales – Purchases – Sales – Closing balance at July 31, 2017 0 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ (14,979 ) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger SMid Cap Focus Fund Common Stocks Opening balance at November 1, 2016 $ 622,021 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (127,656 ) Purchases and sales – Purchases – Sales – Closing balance at July 31, 2017 494,365 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ (127,656 ) - 55 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger SMid Cap Focus Fund Preferred Stocks Opening balance at November 1, 2016 $ 6,615,493 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 558,345 Purchases and sales – Purchases – Sales – Closing balance at July 31, 2017 6,057,148 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ 558,345 Alger SMid Cap Focus Fund Rights Opening balance at November 1, 2016 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 106,642 Purchases and sales – Purchases – Sales – Closing balance at July 31, 2017 106,642 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ 106,642 The following table provides quantitative information about our Level 3 fair value measurements of our investments as of July 31, 2017. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. Fair Value Valuation Unobservable Weighted July 31, 2017 Methodology Input Input/ Range Average Alger Capital Appreciation Fund Common Stocks $ 931,955 Income Revenue 10x-18x N/A Approach Multiple 20-40% 20% Discount Rate 10-50% N/A Scenario Probability - 56 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Time to Exit 0.55-2.55 N/A Years Preferred Stocks 4,295,976 Income Revenue 10x-18x N/A Approach Multiple 20-40% 20% Discount Rate 10-80% N/A Scenario Probability Time to Exit 0.55-2.55 N/A Years Preferred Stocks 4,503,534 Market Scenario 80-100% N/A Approach Probability Time 0.25-1.75 N/A to Exit Years Warrants 0 Income Discount Rate 40% N/A Approach Corporate Bonds 0 Income Discount Rate 40% N/A Approach Alger Mid Cap Growth Fund Common Stocks $ 99,566 Income Revenue 10x-18x N/A Approach Multiple 20-40% 20% Discount Rate 10-50% N/A Scenario Probability Time to Exit 0.55-2.55 N/A Years Preferred Stocks 1,295,681 Income Revenue 9x-17x N/A Approach Multiple 20-39.5% 23.68% Discount Rate 10-80% 43.5% Scenario Probability Time to Exit 0.55-2.55 N/A Years Special Purpose Vehicle 357,727 Market Revenue 2.6x-3.1x N/A Approach Multiple Rights 1,361,738 Income Discount Rate 21.5-22.5% N/A Approach Alger Health Sciences Fund Common Stocks 3,724,140 Income Discount Rate 30% N/A Approach Preferred Stocks 443,177 Market Scenario 80-100% N/A Approach Probability Time 0.25-1.75 N/A to Exit Years N/A Volatility 67.8% Preferred Stocks 3,418,964 Income Discount Rate 35.5-39.5% N/A Approach Rights 5,945,883 Income Discount Rate 21.5-30% N/A Approach Alger Growth & Income Fund Common Stocks 0 Income Discount Rate 40% N/A Approach - 57 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Preferred Stocks 0 Income Discount Rate 40% N/A Approach Corporate Bonds 0 Income Discount Rate 40% N/A Approach Warrants 0 Income Discount Rate 40% N/A Approach Alger SMid Cap Growth Fund Common Stocks 494,365 Income Revenue 10x-18x N/A Approach Multiple 20-40% 20% Discount Rate 10-50% N/A Scenario Probability Time to Exit 0.55-2.55 N/A Years Preferred Stocks 2,278,845 Market Scenario 80-100% N/A Approach Probability Time 1.0-2.5 Years N/A to Exit 67.8% N/A Volatility Preferred Stocks 3,778,303 Income Revenue 10x-18x N/A Approach Multiple 20-40% 24.81% Discount Rate 10-50% N/A Scenario Probability Time to Exit 0.55-2.55 N/A Years Alger Small Cap Growth Fund Preferred Stocks 430,910 Income Discount Rate 35.5-39.5% N/A Approach Special Purpose Vehicle 329,471 Market Revenue 2.6x-3.1x N/A Approach Multiple Rights 430,910 Income Discount Rate 21.5-22.5% N/A Approach Alger Small Cap Focus Fund Rights 27,474 Income Discount Rate 21.5-22.5% N/A Approach The significant unobservable inputs used in the fair value measurement of the company’s securities are revenue and EBITDA multiples, discount rates, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation and interrelationships between those inputs could result in significantly higher or lower fair value measurements as noted in the table above. On July 31, 2017 there were no transfers of securities between Level 1, Level 2 and Level 3 Certain of the Fund’s assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of July 31, 2017, such assets are categorized within the disclosure hierarchy as follows: - 58 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash, Foreign cash and Cash equivalents: Alger Capital Appreciation Fund $ 26,933,284 — $ 26,933,284 — Alger International Growth Fund 3,177,058 — 3,177,058 — Alger Mid Cap Growth Fund 6,014,140 — 6,014,140 — Alger Small Cap Growth Fund 3,480,761 — 3,480,761 — Alger Small Cap Focus Fund 9,705,302 — 9,705,302 — Alger Health Sciences Fund 1,393,532 — — Alger Growth & Income Fund 3,337,886 — — Alger SMid Cap Focus Fund 6,156,818 — 6,156,818 — Total $ — $ — NOTE 4 — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging (“ASC 815”) requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Options—The Funds seek to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Funds invest in a broadly diversified portfolio of common stocks, while also buying and selling call and put options on equities and equity indices. The Funds purchase call options to increase their exposure to the stock market and also provide diversification of risk. The Funds purchase put options in order to protect from significant market declines that may occur over a short period of time. The Funds will write covered call and cash secured put options to generate cash flows while reducing the volatility of the Funds’ portfolios. The cash flows may be an important source of the Funds’ returns, although written call options may reduce the Funds’ ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases as the stock decreases in price. Conversely, the value of a put option generally increases as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversified stock portfolio and the purchase and sale of options is intended to provide the Funds with the majority of the returns associated with equity market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. During the three months ended July 31, 2017, options were used in accordance with these objectives. The Funds’ option contracts were not subject to any rights of offset with any counterparty. All of the Funds’ options were exchange traded which utilize a clearing house that acts as an intermediary between buyer and seller, receiving initial and maintenance margin from both, and guaranteeing performance of the option contract. For the three months ended July 31, 2017, there were no open derivative instruments. - 59 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) NOTE5 — Affiliated Securities: The securities listed below are deemed to be affiliate’s of the Funds because the Funds or their affiliates owned 5% or more of the company’s voting securities during all or part of the period ended July 31, 2017. Purchase and sale transactions and dividend income earned during the year were as follows: Shares at Shares at Value at October 31, July 31, Dividend July 31, Security 2016 Additions Reductions 2017 Income 2017 Alger Capital Appreciation Fund Common Stocks Choicestream Inc. * 82,955 — — 82,955 — $ 0 Preferred Stocks Choicestream, Inc. 2,365,288 — — 2,365,288 — 0 Class A & Class B* Corporate Bonds Choicestream, Inc. , 387,502 — — 387,502 — 0 11.0%,8/05/18 Warrants Choicestream, Inc. , 06/22/26 387,502 — — 387,502 — 0 Alger Mid Cap Growth Fund Preferred Stocks Prosetta Biosciences, 219,610 — — 219,610 — 836,714 Inc. * Tolero Pharmaceuticals, Inc. * 495,000 — 495,000 0 — 0 Alger SMid Cap Growth Fund Preferred Stocks Prosetta Biosciences, 231,474 — — 231,474 — 881,916 Inc. * Alger Small Cap Growth Fund Preferred Stocks Prosetta Biosciences, 50,688 — — 50,688 — 193,121 Inc. * Tolero Pharmaceuticals, Inc. * 148,237 — 148,237 0 — 0 Alger Small Cap Focus Fund Preferred Stocks Tolero Pharmaceuticals, Inc. * 10,097 — 10,097 0 — 0 Alger Health Sciences Fund - 60 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Preferred Stocks Prosetta Biosciences, 897,366 — — 897,366 — 3,418,964 Inc. * Tolero Pharmaceuticals, Inc. * 1,638,547 — 1,638,547 0 — 0 Alger Growth & Income Fund Common Stocks Choicestream Inc. * 5,064 — — 5,064 — 0 Preferred Stocks Choicestream, Inc. 132,906 — — 132,906 — 0 Class A & Class B* Corporate Bonds Choicestream, Inc. , 15,285 — — 18,285 — 0 11.0%,8/05/18 Warrants Choicestream, Inc. , 06/22/26 15,285 — — 15,285 — 0 * Non-income producing security. - 61 - ITEM 2. Controls and Procedures. (a) Based on their evaluation of Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) as of a date within 90 days of the filing of this document, Registrant’s principal executive officer and principal financial officer found Registrant’s disclosure controls and procedures to provide reasonable assurances that information required to be disclosed by Registrant in the reports it files under the Securities Exchange Act of 1934 (a) is accumulated and communicated to Registrant’s management, including its principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure, and (b) is recorded, processed, summarized and reported within the time periods specified in the rules and forms adopted by the U.S. Securities and Exchange Commission. (b) No changes in the registrant’s internal control over financial reporting occurred during the registrant’s last fiscal quarter that materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a-2(a) under the Investment Company Act of 1940 are attached as Exhibit 99. CERT. - 62 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Alger Funds By /s/Hal Liebes Hal Liebes President Date: September 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Hal Liebes Hal Liebes President Date: September 26, 2017 By /s/ Michael D. Martins Michael D. Martins Treasurer Date: September 26, 2017 - 63 -
